Citation Nr: 1142956	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  07-35 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral eye diabetic retinopathy.

2.  Entitlement to an evaluation in excess of 10 percent for bilateral eye diabetic retinopathy from May 18, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran had active service from October 1966 to July 1968.

This matter came to the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for diabetic retinopathy and assigned a noncompensable evaluation, effective June 6, 2004.  A timely appeal was filed with respect to the disability rating assigned.  

During the pendency of the Veteran's appeal, the RO awarded an increased evaluation for the service-connected diabetic retinopathy from 0 percent to 10 percent, effective May 18, 2010.  Although an increased rating was granted, the issue remained in appellate status, as the maximum schedular rating had not been assigned and such rating was not assigned during the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran appealed the initial rating assigned for diabetic retinopathy.  He was, in effect, asking for a higher rating effective from the date service connection was granted.  Thus, the evaluation for the entire time period in question is on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  For the period prior to May 18, 2010, diabetic retinopathy has been clinically shown to be manifested by corrected visual acuity of no worse than 20/30 in the right eye and 20/50 in the left eye, with no clinical findings of field loss, episodic incapacity, or continuing active pathology

2.  For the period from May 18, 2010, diabetic retinopathy has been clinically shown to be manifested by corrected visual acuity of no worse than 20/40 in the right eye and 20/60 in the left eye, with no clinical findings of field loss, episodic incapacity, or continuing active pathology.

CONCLUSIONS OF LAW

1.  For the period prior to May 18, 2010, the criteria for an initial compensable evaluation for diabetic retinopathy have not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 6000-6009, 6078, 6079, 6080 (as in effect prior to December 10, 2008).

2.  For the period from May 18, 2010, the criteria for an evaluation in excess of 10 percent for diabetic retinopathy have not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 6000-6009, 6078, 6079, 6080 (as in effect prior to December 10, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed below, has the Board identified any.

With respect to the issue on appeal because the May 2006 rating decision granted service connection for such disability, such claim is now substantiated.  As a result, his filing of a Notice of Disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  See Dingess, supra, at 491.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here because the October 2007 SOC and July 2010 SSOC provided the Veteran with rating criteria for rating visual acuity.  Thus, he has been informed of what is needed to achieve a higher schedular rating for his service-connected diabetic retinopathy disability.

VA examinations and opinions with respect to the issue on appeal were obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate, as they are based on detailed and thorough physical examinations, and information pertinent to the rating criteria was solicited by the VA examiner.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

II.  Legal Criteria

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.   Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (2011).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2007);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When, after consideration of all of the evidence and material of record in an appropriate case before VA, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board notes that while this appeal was pending, the rating schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66,543- 54 (Nov. 10, 2008).  Diseases of the eye are now rated under a General Rating Formula, under 38 C.F.R. § 4.79 (2011).  However, as the new criteria are only applicable to claims filed on or after December 10, 2008, and the Veteran's claim was pending prior to that time, the Board will only consider the criteria under the prior regulations set forth under 38 C.F.R. § 4.84a (2008).

In rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75. 

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.

A noncompensable evaluation is warranted where corrected vision in both eyes is 20/40 and a 10 percent evaluation is warranted where corrected vision is 20/40 in one eye and 20/50, 20/70, or 20/100 in the other eye.  

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  Diagnostic Codes 6077, 6078.

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40, or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6074, 6076, 6077, 6078.

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50, or (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 6073, 6076.

A 50 percent disability rating is warranted for:  (1) corrected visual acuity of one eye is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70 and 20/50, respectively.  38 C.F.R. 4.84a, Diagnostic Codes 6065, 6069, 6076, 6078.

A 60 percent disability rating is warranted for:  (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. 4.84a, Diagnostic Codes 6065, 6069, 6073, 6076.

A 70 percent disability rating is warranted for:  (1) corrected visual acuity to 20/200 in both eyes; (2) corrected visual acuity in one eye to 10/200 and 20/200 in the other eye; (3) corrected visual acuity in one eye to 5/200 and 20/200 in the other eye; or (4) blindness or anatomical loss of one eye and corrected visual acuity to 20/200 in the other eye.  38 C.F.R. 4.84, Diagnostic Codes 6064, 6068, 6072, 6075.

A 100 percent disability rating is warranted for:  (1) corrected visual acuity to 5/200, bilaterally; (2) blindness in one eye (having only light perception) and 5/200 in the other eye; (3) anatomical loss of one eye and corrected visual acuity to 5/200 in the other eye; (4) blindness in both eyes having only light perception; or (5) anatomical loss of both eyes.  38 C.F.R. § 4.84, Diagnostic Codes 6061, 6062, 6063, 6067, and 6071.


III.  Factual Background and Analysis

The Veteran asserts that an increased evaluation is warranted for his service-connected diabetic retinopathy.  At the outset, the Board observes that service connection for the disability at issue has been established effective from  June 6, 2004.   Subsequently, in a July 2010 rating decision, the RO assigned the Veteran's diabetic retinopathy a 10 percent evaluation effective from May 18, 2010. Therefore, the analysis below will address both periods.

1.  Prior to May 18, 2010

The record reflects that the Veteran's eyes have been examined on numerous occasions between June 6, 2004 and May 17, 2010.

A May 2005 private treatment record shows that the Veteran's corrected right eye distance visual acuity through habitual bifocal was 20/20-2 and corrected left eye distance visual acuity was 20/25-2.

An August 2005 private treatment record shows that the Veteran's corrected right eye distance visual acuity was 20/25 and corrected left eye distance visual acuity was 20/30.

An October 2005 private treatment record shows that the Veteran underwent minor left eye focal laser surgery secondary to his diabetic retinopathy.  His corrected right eye distance visual acuity was 20/20-1 and his corrected left eye distance visual acuity was 20/40 and pinhole testing was 20/30+2.

A November 2006 private treatment record shows that the Veteran's corrected right distance eye visual acuity was 20/30 and corrected left eye distance visual acuity was 20/30.

A December 2008 private treatment record shows that the Veteran's corrected right eye visual acuity was 20/30- and corrected left eye visual acuity was 20/30-.

A March 2006 VA eye examination report shows that the Veteran's corrected right eye distance visual acuity was 20/20 and corrected left eye visual acuity was 20/25,  Near vision was not checked. 

An October 2009 VA eye clinic treatment record shows that the Veteran's corrected right eye distance visual acuity was 20/25-2  and corrected left eye distance visual acuity was 20/30.  There was no pinhole improvement.

A December 2009 VA eye clinic treatment record shows that the Veteran's maximum right eye distance visual acuity was 20/30. His maximum left eye distance visual acuity was 20/50.   

A March 2006 VA eye examination report shows that the Veteran's corrected right eye distance visual acuity was 20/20 and corrected left eye visual acuity was 20/25.  Near vision was not checked.   Confrontation to visual fields were full in both eyes.  The examiner's impression was that of diabetes mellitus with background diabetic retinopathy.  In the right eye, there was mild to moderate non-proliferative diabetic retinopathy.  In the left eye there was mild to moderate diabetic retinopathy as well as clinically significant macular edema, which had not encroached upon the center of his vision.

A January 2009 VA QTC examination report shows that the Veteran's distance corrected visual acuity was 20/20 for each eye.  Corrected near visual acuity was 20/25 for each eye independently.  The examiner indicated that the Veteran's visuals field reading were normal.  The Veteran was diagnosed with bilateral eye background diabetic retinopathy.  The examiner indicated that the Veteran was doing quite well with normal corrected near and distance visual acuity and that although he had mild diabetic retinopathy, it did not affect his visual performance.

In weighing the evidence of record for the period prior to May 18, 2010, the Board finds that measurements of the Veteran's visual acuity do not show sufficient visual impairment (e.g. corrected visual acuity in the more impaired eye of 20/50 or worse) to warrant a compensable rating under Diagnostic Codes 6078, 6079 (2008).  There is also no evidence that at any time during the period on appeal that the Veteran's diabetic retinopathy caused active pathology, including loss of visual field, pain, rest-requirements, or episodic incapacity.  See Diagnostic Code 6000-6006 (2008). As for loss of field of vision, the evidence of record shows that confrontational visual fields were full in both eyes and, thus, there is no basis to assign a rating in excess of 10 percent based on impairment of field vision under Diagnostic Code 6080.

The Board has also considered the Veteran's statements that his disability is worse than the noncompensable rating that he currently receives during the period prior to May 18, 2010.  Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as decreased vision acuity.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not competent to identify a specific level of disability to his vision according to the appropriate diagnostic codes.  Indeed, such competent and more probative and persuasive evidence concerning the nature and extent of the Veteran's visual acuity has been provided by the medical personnel who have examined him during the current appeal period.  Additionally, the medical findings (as provided in the numerous treatment records as well as the VA examination reports) directly address the criteria under which the Veteran's visual acuity disability is evaluated.

Therefore, based on the medical evidence of record, the Board concludes that the evidence is against a compensable rating for the Veteran's diabetic retinopathy disability at any time during the appeal period.  Consequently, the Board finds that the preponderance of the evidence is against a compensable evaluation at any time during the rating period prior to May 18, 2010.  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49  (1990).

2.  From May 18, 2010

A June 2010 VA eye clinic treatment record shows that the Veteran's corrected right distance eye visual acuity was 20/40-3  and corrected left eye distance visual acuity was 20/50.  There was no pinhole improvement.

A May 2010 VA examination report shows the Veteran's corrected right distance eye visual acuity was 20/40  and corrected left eye distance visual acuity was 20/60.  There was no pinhole improvement.  Extraocular motility and confrontational visual fields were full in both eyes.  He was diagnosed with right eye nonproliferative diabetic retinopathy and left eye proliferative diabetic retinopathy, status post pan retinal fluid coagulation times two.  The examiner indicated that the reason for the Veteran's progressive decreased visual acuity may be due to the history of macular edema or progressing cataracts in both eyes.  She further indicated that the Veteran's level of vision was not considered legally blind, but there was a degree of functional impairment derived from his suboptimal vision.

As noted above, a 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  Diagnostic Codes 6077, 6078.

However, in weighing the evidence of record for the period from May 18, 2010, the Board finds that measurements of the Veteran's visual acuity did not show sufficient visual impairment to warrant an evaluation in excess of 10 percent  compensable rating under Diagnostic Codes 6077, 6078 (2008).   There is also no evidence that at any time during the period on appeal that the Veteran's diabetic retinopathy caused active pathology, including loss of visual field, pain, rest-requirements, or episodic incapacity.  Diagnostic Codes 6000-6010 (2008).  As for loss of field of vision, the evidence of record shows that confrontational visual fields were full in both eyes and, thus, there is no basis to assign a rating in excess of 10 percent based on impairment of field vision under Diagnostic Code 6080.

The Board has also considered the Veteran's statements that his disability is worse than the noncompensable rating that he currently receives during the period from May 18, 2010.  Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as decreased vision acuity.  See Washington v. Nicholson, supra.  However, he is not competent to identify a specific level of disability to his vision according to the appropriate diagnostic codes.  Indeed, such competent and more probative and persuasive evidence concerning the nature and extent of the Veteran's visual acuity has been provided by the medical personnel who have examined him during the current appeal period.  Additionally, the medical findings (as provided in the numerous treatment records as well as the VA examination reports) directly address the criteria under which the Veteran's visual acuity disability is evaluated.

Therefore, based on the medical evidence of record, the Board concludes that the evidence is against an evaluation in excess of 10 percent for the Veteran's diabetic retinopathy disability at any time during the appeal period.  Consequently, the Board finds that the preponderance of the evidence is against a compensable evaluation at any time during the rating period from May 18, 2010.  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49  (1990).


ORDER

Entitlement to an initial compensable evaluation for bilateral eye diabetic retinopathy for the period prior to May 18, 2010, is denied.

Entitlement to an evaluation in excess of 10 percent for bilateral eye diabetic retinopathy from May 18, 2010, is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


